Title: To John Adams from Jabez Bowen, 16 June 1789
From: Bowen, Jabez
To: Adams, John



Sir
Providence June 16. 1789

I Returned yesterday from attending the genl Assembly. the great matters on which the ins & outs differ were brout on. we lost the Convention by 11 votes. The Repeal of theTender by 9. on the whole we gain a little. but our progress is so slow that we shall never arive at our wish’d for point except something like Mr Bensons motion in Congress could be obtained. it was usual for us to adjorn till August, but no such motion was made. consequently the Assembly will not meet till October (except calld by Warrant.) in August the Lower house are Re:chosen. we shall do our utmost to make a Change to our wishes, but have no great prospects. the oposition which consists of the Debtors with the midling & lower classes of Farmers continue firm in their oposition. and I am afraid will so Continue their Leaders keep up a Correspondence with some of the Antifederal members of Congress by which they are encouraged to stand out. our situation is Difficult & verry disagreable and what further steps to take we know not. wish for your advice & assistance. I think it was a great oversight in not putting the old Import Bill in motion the first moment Congress was organized, in that case no time would have been lost, and every one would have been fully heard with patience.
From the forme of the Address used by the House of Representatives of the U. States to the President, one would think that the House was composed of a Majority of Quakers, and should we have no occasion to Talk to any Bodys of Men in the old World, we might make out pretty well. but when the Respectable Republick of America determin that no Title shall be affixed to their head, it will be looked upon as a piece of Singularity & oddity. I hear President Manning is just arived shall call on him before I close this Letter as I as I dont mean to be troublesome by the frequency of my Letters. By him I learn that no plan seems to be agreed on, that on the whole we must be endowed with that most Excellent Virtue Charity Patience; and let Time bring us to that period that shall deliver us out of the hands of unjust men.
Continue to be mindful of us, and Believe me to be with the greatest Esteem Your Excellencys Most Obedient Servant
Jabez Bowen